Citation Nr: 1134884	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the claim for an increased disability evaluation for sinusitis, the Boards notes that the last comprehensive VA examination afforded the Veteran, as it relates to his sinusitis, occurred in May 2006.  In his April 2008 substantive appeal, the Veteran indicated that the VA examiner did not report what he had told him.  He noted that he still had headaches and that he had no smell or taste.  The Veteran reported that his sinus condition had become worse and he requested that he be afforded another VA examination.  He stated that his nose ran every morning and that he would have attacks approximately nine to ten times per year.  In her August 2010 written argument, the Veteran's local representative noted that the Veteran had not been afforded a VA examination since May 2006 and she requested that he be scheduled for an examination in order to determine the current severity of his sinusitis.  In his August 2010 written argument, the Veteran's national representative indicated that the Veteran reported that his sinus condition continued to worsen.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the above, and pursuant to the both the Veteran's and his representative's request, he should be afforded an additional VA examination to determine the current severity of any sinusitis.  

In his April 2008 substantive appeal, the Veteran also reported that that he had been recently seen for treatment for his sinusitis at the Jamaica Plain VA Hospital.  The Board observes that the last VA treatment records associated with the claims folder date back to April 2007.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, dates, and addresses of all health care providers and treatment facilities that have treated him for any sinus problems/sinusitis from April 2007 to the present.  Following receipt of proper authorization, where necessary, the records from these identified care providers/treatment facilities should be obtained and associated with the claims folder.  Regardless of receipt of authorization, all VA treatment records must be obtained and associated with the claims folder.  

2.  The RO should schedule the Veteran for a VA examination by an appropriate specialist to determine the severity of his service-connected sinusitis.  All indicated tests and studies, including sinus x-rays, should be performed and all findings should be reported in detail.  The claims folder should be made available to the examiner for review in this regard.  The examiner should note the following: absence or presence of polyps; the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or the number of non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis following radical surgery or; near-constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

3.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should undertake any necessary development and action, including forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected sinusitis, if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b).  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


